        Case 3:08-cv-01169-YY        Document 355      Filed 02/21/21    Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


HEREDITARY CHIEF WILBUR
SLOCKISH, a resident of Washington,                       No. 3:08-cv-01169-YY
and an enrolled member of the
Confederated Tribes and Bands of                          ORDER
the Yakama Nation, et al.,

                     Plaintiffs,

       v.

UNITED STATES FEDERAL
HIGHWAY ADMINISTRATION,
an Agency of the Federal
Government, et al.,

                     Defendants.

HERNÁNDEZ, District Judge:

       Magistrate Judge Youlee Yim You issued a Findings and Recommendation on April 1,

2020, in which she recommends that this Court grant Defendants’ motion for relief from LR 56-

1(B) and to strike extra-record materials, grant Defendants’ motion for summary judgment, and



1 – ORDER
         Case 3:08-cv-01169-YY         Document 355        Filed 02/21/21     Page 2 of 3




deny Plaintiffs’ motion for summary judgment. F&R 82, ECF 348. The matter is now before the

Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 350. When any party objects to any portion of the Magistrate Judge’s Findings &

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       Plaintiffs object to the Magistrate Judge’s conclusion that the doctrine of laches bars

Plaintiffs’ claims under the National Environmental Policy Act (“NEPA”), the National Historic

Preservation Act (“NHPA”), the Federal Land Policy and Management Act (“FLPMA”), and the

Department of Transportation Act (“DTA”). First, Plaintiff argues that Defendants waived the

defense of laches by failing to plead it in their answer. Pl. Obj. 11. The Court need not address

this question because the doctrine of laches does not apply. The Supreme Court has held that the

doctrine of laches does not bar a suit filed within an applicable federal statute of limitations. SCA

Hygiene Prods. Aktiebolag v. First Quality Baby Prods., LLC, 137 S. Ct. 954, 960 (2017)

(reasoning that “applying laches within a limitations period specified by Congress would give

judges a ‘legislation-overriding’ role that is beyond the Judiciary’s power”). As a result, the

Court declines to adopt Magistrate Judge You’s finding that laches bars Plaintiffs’ claims.

       The Court has carefully considered Plaintiffs’ other objections and concludes that there is

no basis to modify the remainder of the Findings & Recommendation. The Court has also

reviewed the pertinent portions of the record de novo and finds no error in the remainder of the

Magistrate Judge’s Findings & Recommendation.

///




2 – ORDER
        Case 3:08-cv-01169-YY         Document 355       Filed 02/21/21   Page 3 of 3




                                        CONCLUSION

       The Court ADOPTS IN PART Magistrate Judge You’s Findings and Recommendations

[348]. The Court DECLINES TO ADOPT Magistrate Judge You’s finding that Plaintiffs’

NEPA, NHPA, FLPMA, and DTA claims are barred by the doctrine of laches. The Court

ADOPTS the remainder of Judge You’s Findings and Recommendations. Defendants’ Motion to

Strike Extra-Record Materials [339] is GRANTED. Plaintiffs’ Motion for Summary Judgment

[331] is DENIED. Defendants’ Cross Motion for Summary Judgment [340] is GRANTED.

Accordingly, this case is dismissed with prejudice.

       IT IS SO ORDERED.



                February 21, 2021
       DATED: _______________________.



                                                      ___________________________
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




3 – ORDER
